DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 4, 2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, “the patient data” lacks antecedent basis.  For the purpose of examination, any patient data is assumed to be referred to.
Regarding claims 19 and 20, “the patient-specific surgical information” lacks antecedent basis.  For the purpose of examination, it is assumed the surgical plan is referred to.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8-10, 12-14, 17-20, 40-43, 47-50, 52-56, and 61-63 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2018/0303552 (Ryan).
Regarding claim 8, Ryan discloses a computer-implemented method for providing surgical assistance, the method comprising: receiving diagnostic data of a patient (see paragraphs [0007], [0060], [0086], [0108], [0235], and [0236]), wherein the diagnostic data includes patient information (see paragraphs [0007], [0086], [0108], [0235], and [0236]) and one or more images of the patient (see paragraph [0060]); analyzing the diagnostic data to identify one or more areas of interests for a surgery to be performed, the one or more areas of interests including one or more target vertebrae within the patient (see paragraph [0063]); using at least one trained machine learning model (see paragraphs [0004] and [0108], e.g.) to: measure at least one dimension associated with the one or more target vertebrae (see paragraphs [0154] and [0161]); design, based on the analysis of the diagnostic data and the at least one measured dimension, a patient-specific implant configured to be implanted in, at, and/or proximate the one or more target vertebrae (see paragraphs [0071], [0082], [0109]-[0119]);  determine, based on the diagnostic data and the patient-specific implant, one or more delivery feature for delivering the patient-specific implant to the one or more target vertebrae (see paragraphs [0054], [0055], [0071], [0074], [0076], [0080], and [0081]); generating implant data corresponding to the patient-specific implant, wherein the implant data is used to manufacture the patient-specific implant (see paragraphs [0005], [0118], and [0119])); and determining a surgical plan for implanting the patient-specific implant in the patient, wherein the surgical plan is based at least in part on the patient-specific implant and the one or more delivery features (see paragraphs [0055], [0071], [0074], [0076], and [0080]-[0090]).
Regarding claim 9, Ryan discloses further comprising using the at least one trained machine learning model to determine the surgical plan (see paragraphs [0004], [0054]-[0057], [0099], [0108], [0240]). 
Regarding claim 10, Ryan discloses further comprising causing the surgical plan to be sent for a physician (see paragraphs [0073], [0083], and [0107]).
Regarding claim 12, Ryan discloses wherein the trained machine learning model was trained based on a set of patient data, the patient data including, for a plurality of individual patients, (i) images (ii) patient information, (iii) implant configuration, and (iv) scored surgery outcomes (see paragraphs [0052], [0057], [0066], [0073], [0074], [0100], [0108], [0111], [0214], and [0235]-[0248]).   
Regarding claim 13, Ryan discloses further comprising: analyzing one or more images while the patient-specific implant is within the patient’s body (see paragraphs [0006], [0094]-[0108], and [0182]); and revising or adding one or more steps to the surgical plan based on the analysis of the one or more images (see paragraphs [0006] and [0094]-[0108]).
Regarding claim 14, Ryan discloses further comprising: training the at least one machine learning model based on a set of patient data (see paragraphs [0052], [0057], [0066], [0073], [0074], [0100], [0108], [0111], [0214], and [0235]-[0248]); and identifying at least one anatomical feature in the one or more areas of interest using the at least one trained machine learning model (see paragraphs [0011] and [0063]-[0070]).
Regarding claim 17, Ryan discloses wherein analyzing the diagnostic data comprises boundary detection, edge detection, tissue identification, structural analysis, tissue density, and/or feature matching (see paragraphs [0064], [0066], and [0076]). 
Regarding claim 18, Ryan discloses further comprising identifying, based on the patient data, at least one of an implantation site, anatomical landmark, or anatomical abnormality (see paragraphs [0061]-[0070]).
Regarding claim 19, Ryan discloses further comprising automatically analyzing the diagnostic data, designing the patient-specific implant, and determining the patient-specific surgical information (see paragraphs [0055], [0063], [0065], [0066], [0071], [0082], and [0109])
Regarding claim 20, Ryan discloses further comprising: receiving physician input (see paragraphs [0073] and [0083]); and automatically, based on the physician input, designing the patient-specific implant and determining the patient-specific surgical information (see paragraphs [0071]-[0073],  [0083], and [0173]).
Regarding claim 40, Ryan discloses further comprising transmitting the implant data to a manufacturing system (see paragraph [0119]).
Regarding claim 41, Ryan discloses wherein the manufacturing system is a 3D printer (see paragraph [0082]).
Regarding claim 42, Ryan discloses wherein using the at least one trained machine learning model to design the patient-specific implant includes identifying one or more parameters of the patient-specific implant, and wherein the one or more parameters include an implant material, diameter, length, and/or threading (see paragraphs [0071], [0082], [0109]-[0119]);
Regarding claim 43, Ryan discloses wherein the patient information includes an age, weight, and height of the patient (see paragraphs [0108], [0235], and [0236]).  
Regarding claim 52, Ryan discloses wherein analyzing the diagnostic data to identify the one or more areas of interest includes using the at least one trained machine learning model to identify the one or more areas of interest (see paragraphs [011], [0052], [0057], [0063]-[0070], [0073], [0074], [0100], [0108], [0111], [0214], and [0235]-[0248]); 
Regarding claim 53, Ryan discloses further comprising using the at least one trained machine learning model to select the at least one dimension associated with the one or more target vertebrae to be measured before measuring the at least one dimension (see paragraphs [011], [0052], [0057], [0063]-[0070], [0073], [0074], [0100], [0108], [0111], [0214], and [0235]-[0248]).
Regarding claim 54, Ryan discloses wherein measuring a dimension associated with the one or more target vertebrae includes measuring a distance between a first target vertebra and a second target vertebra (see paragraphs [0011], [0014], [0052], [0057], [0063]-[0070], [0073], [0074], [0100], [0108], [0111], [0154], [0161], [0214], and [0235]-[0248]; disc height between vertebrae is measured).
Regarding claim 55, Ryan discloses wherein the one or more delivery features includes an insertion point and/or a delivery path for the patient-specific implant (see paragraph [0072]).
Regarding claim 56, Ryan discloses wherein the one or more delivery features includes a target position and/or target orientation for the patient-specific implant (see paragraphs [0072] and [0118]).
Regarding claim 47, Ryan discloses a computer-implemented method for designing a patient-specific implant, the method comprising: receiving diagnostic data of a patient, wherein the diagnostic data includes one or more images of the patient’s spine (see paragraphs [0007], [0060], [0086], [0108], [0235], and [0236]); using at least one trained machine learning model (see paragraphs [0052], [0057], [0066], [0073], [0074], [0100], [0108], [0111], [0214], and [0235]-[0248]) to: determine one or more metrics associated with the patient’s spine (see paragraphs [0011], [0014], [0052], [0057], [0063]-[0070], [0073], [0074], [0100], [0108], [0111], [0154], [0161], [0214], and [0235]-[0248]), design, based on the diagnostic data and the one or more metrics, a patient-specific implant configured to be implanted in, at, and/or proximate the patient’s spine (see paragraphs [0071], [0082], [0109]-[0119]); determine, based on the diagnostic data and the patient-specific implant, one or more delivery features for delivering the patient-specific implant to the one or more target vertebrae (see paragraphs [0054], [0055], [0071], [0074], [0076], [0080], and [0081]); and generating implant data for manufacturing the patient-specific implant (see paragraphs [0005], [0118], and [0119]);
Regarding claim 48, Ryan discloses wherein the diagnostic data further includes patient information (see paragraphs [0007], [0086], [0108], [0235], and [0236]).
Regarding claim 49, Ryan discloses wherein the trained machine learning model was trained based on a set of patient data, the patient data including, for a plurality of individual patients, (i) images, (ii) implant configuration, and (iii) scored surgery outcomes (see paragraphs [0052], [0057], [0066], [0073], [0074], [0100], [0108], [0111], [0214], and [0235]-[0248]).   
Regarding claim 50, Ryan discloses wherein using the at least one trained machine learning model to design the patient-specific implant includes identifying one or more parameters of the patient-specific implant, and wherein the one or more parameters include an implant material, diameter, length, and/or threading (see paragraphs [0071], [0082], [0109]-[0119]).
Regarding claim 61, Ryan discloses, further comprising using the at least one trained machine learning model to: analyze the diagnostic data of the patient to identify one or more areas of interest on the patient’s spine for a surgery to be performed (see paragraphs [011], [0052], [0057], [0063]-[0070], [0073], [0074], [0100], [0108], [0111], [0214], and [0235]-[0248]); and select the one or more metrics associated with the patient’s spine to be determined (see paragraphs [011], [0052], [0057], [0063]-[0070], [0073], [0074], [0100], [0108], [0111], [0214], and [0235]-[0248]).
Regarding claim 62, Ryan discloses wherein the one or more delivery features includes an insertion point and/or a delivery path for the patient-specific implant (see paragraph [0072]).
Regarding claim 63, Ryan discloses wherein the one or more delivery features includes a target position and/or target orientation for the patient-specific implant (see paragraphs [0072] and [0118]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ryan in view of U.S. Patent Application Publication No. 2018/0233222 (Daley).
Regarding claim 11, Ryan fails discloses further comprising causing the surgical plan to be sent to at least one of a navigation system or a robotic surgery system.  However, Daley discloses a surgical procedure planning system (see Abstract) wherein the system includes sending a surgical plan to be sent to at least one of a navigation system or a robotic surgery system (see paragraphs [0017]-[0023], [0059], and [0068], e.g.).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Ryan to include causing the surgical plan to be sent to a robotic surgery system as suggested by Daley in order to allow the surgical plan to be executed by an robotic system and receive the benefits of robotic surgical systems, such as reduced surgeon physical fatigue and more precise, controlled surgical movements.  
Claims 21-24, 46, and 57-60 are rejected under 35 U.S.C. 103 as being unpatentable over Daley in view of Ryan.
Regarding claims 21-23, Daley discloses a method, comprising: obtaining implant surgery information, for an implant surgery, the implant surgery information comprising at least a set of patient images (see paragraphs [0009], [0019], [0020], [0022], [0041], [0043], and [0047], e.g.); converting the implant surgery information for analysis, wherein the conversion includes transforming at least some of the set of images into data structures for one or more machine learning models trained based on a set of patient data , the patient data including, for a plurality of individual patients, (i) images, (ii) implant configuration, and (iii) scored surgery outcomes (see paragraphs [0008], [0009], [0011], [0013], [0015], [0019], [0021], [0022], [0029], [0031], [0042], [0043], [0047], [0057], and [0058]); applying analysis procedures using the converted implant surgery information (see paragraphs [0009], [0019], [0022], [0034], [0035], [0043], [0047], [0058], and [0069], e.g.), wherein the analysis procedures apply at least one of the one or more machine learning models to: automatically identify specified physical features of a target of the implant surgery (see paragraphs [0009], [0034], [0035], and [0047], e.g.); automatically segment the target of the implant surgery to determine its boundaries (see paragraphs [0034], [0035], and [0069]); automatically identify an implant insertion point on the target of the implant surgery, wherein the implant insertion point is located along a vertebra, and wherein the implant insertion point is between adjacent anatomical features; or any combination thereof; and based on outcomes of the applied analysis procedures, applying at least one of the one or more machine learning models to design a suggested patient-specific implant for manufacturing (see paragraphs [0009], [0011], [0013], [0021], [0022], [0031], [0042], [0047], [0057], and [0058]).  
Daley fails to disclose obtaining implant surgery information comprising an identifier associated with a specific surgeon performing the implant surgery; and the one or more machine learning models being trained on a set of surgeon data including, for a plurality of individual surgeons including specific surgeon, one or more surgeon preferences and/or statistics for implant configurations; and applying at least one of the one or more machine learning models to design a suggested patient-specific implant for manufacturing based on the surgeon preferences and/or statistics associated with the specific surgeon.  However, Daley discloses that its methods and systems may be used to simultaneously handle multiple surgeons (see paragraph [0048]).  Additionally, Ryan discloses a computer-implemented method for providing surgical assistance, the method comprising: obtaining implant surgery information comprising an identifier associated with a specific surgeon performing the implant surgery (see paragraph [0068], [0117], [0173], [0174], [0210], and [0245]); and the one or more machine learning models (see paragraphs [0052], [0057], [0066], [0073], [0074], [0100], [0108], [0111], [0214], and [0235]-[0248]) being trained on a set of surgeon data including, for a plurality of individual surgeons including specific surgeon, one or more surgeon preferences and/or statistics for implant configurations (see paragraphs [0068], [0074], [0099], [0117]-[0119], [0173], [0174], and [0240]); and applying at least one of the one or more machine learning models to design a suggested patient-specific implant for manufacturing based on the surgeon preferences and/or statistics associated with the specific surgeon (see paragraphs [0068], [0072], [0074], [0099], [0117]-[0119], [0173], [0174], and [0240]).  
Regarding claim 57, Ryan suggests wherein the suggested patient-specific implant is based at least in part on the surgeon preferences of the specific surgeon (see paragraphs [0068], [0072], [0074], [0099], [0117]-[0119], [0173], [0174], and [0240]).
Regarding claim 58, Ryan suggests wherein the surgeon preferences of the specific surgeon include one or more preferences for particular implant configurations (see paragraphs [0068], [0072], [0074], [0099], [0117]-[0119], [0173], [0174], and [0240]).
Regarding claim 59, Ryan discloses wherein the suggested patient-specific implant is based at least in part on the surgeon statistics of the specific surgeon (see paragraphs [0068], [0072], [0074], [0098]-[0105], [0103],  [0117]-[0119], [0173], [0174], and [0240]).
Regarding claim 60, Ryan suggests wherein the surgeon statistics of the specific surgeon include scored outcomes for particular implant configurations implanted by the specific surgeon (see paragraphs [0068], [0072], [0074], [0098]-[0105], [0117]-[0119], [0173], [0174], and [0240]).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Daley to obtain implant surgery information comprising an identifier associated with a specific surgeon performing the implant surgery; have the one or more machine learning models be trained on a set of surgeon data including, for a plurality of individual surgeons including specific surgeon, one or more surgeon preferences and/or statistics for implant configurations; and apply at least one of the one or more machine learning models to design a suggested patient-specific implant for manufacturing based on the surgeon preferences and/or statistics associated with the specific surgeon.  Such a modification would allow the method of Daley to produce surgical implants that accord with the preferences of the specific surgeon performing a surgery, and to make such surgeon-specific implants for each surgeon from a group of surgeons.   
Regarding claim 24, Daley discloses further comprising periodically training the one or more machine learning models (see paragraphs [0008], [0015], [0019], [0034]-[0037], [0042], [0046], and [0047], e.g.).
Regarding claim 46, Daley discloses wherein designing the suggested patient-specific implant includes identifying one or more parameters of the patient-specific implant, and wherein the one or more parameters include an implant material, diameter, length, and/or threading (see paragraphs [0009], [0021], [0022], [0031], [0057], and [0058], e.g.).
Claims 39-42, 50, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan in view of U.S. Patent Application Publication No. 2014/0086780 (Miller).
Regarding claims 39-42, 50, and 51, Ryan fails to explicitly disclose wherein the implant data includes computer executable instructions that, when executed, direct an automated manufacturing system to manufacture the patient-specific implant.  However, Miller discloses a method of manufacturing patient-specific implant wherein the method includes creating implant data that includes computer executable instructions that, when executed, direct an automated manufacturing system to manufacture the patient-specific implant (see paragraphs [0026], [0043], and [0073], e.g.), and transmitting the implant data to a manufacturing system (see paragraphs [0026], [0043], and [0055], e.g.), wherein the manufacturing system is a 3D printer (see paragraphs [0025] and [0026]).  Additionally, Miller discloses identifying one or more parameters of the patient-specific implant, and wherein the one or more parameters include an implant material, diameter, length, and/or threading (see paragraphs [0030] and [0043]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Ryan to have the patient-specific implant data be in computer executable instructions that, upon transmission and execution, direct a 3D printer to manufacture the implant with specific materials and dimensions as suggested by Miller in order to provide patient-specific implants in a cost effective and efficient manner (see Miller, paragraphs [0005], [0006], [0025], and [0026]).  
Claims 44-46 are rejected under 35 U.S.C. 103 as being unpatentable over Daley in view of Ryan, and further in view of Miller.
Regarding claims 44-46, Daley discloses further comprising generating implant data corresponding to the patient-specific implant (see paragraphs [0011], [0013], [0021], [0022], [0031], [0042], [0047], [0057], and [0058]), but fails to explicitly disclose wherein the implant data includes computer executable instructions that, when executed, direct an automated manufacturing system to manufacture the patient-specific implant, further comprising transmitting the implant data to a manufacturing system, wherein the manufacturing system is a 3D printer.  However, Miller discloses a method of manufacturing patient-specific implant wherein the method includes creating implant data that includes computer executable instructions that, when executed, direct an automated manufacturing system to manufacture the patient-specific implant (see paragraphs [0026], [0043], and [0073], e.g.), and transmitting the implant data to a manufacturing system (see paragraphs [0026], [0043], and [0055], e.g.), wherein the manufacturing system is a 3D printer (see paragraphs [0025] and [0026]).  Additionally, Miller discloses identifying one or more parameters of the patient-specific implant, and wherein the one or more parameters include an implant material, diameter, length, and/or threading (see paragraphs [0030] and [0043]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Daley in view of Ryan to have the patient-specific implant data be in computer executable instructions that, upon transmission and execution, direct a 3D printer to manufacture the implant with specific materials and dimensions as suggested by Miller in order to provide patient-specific implants in a cost effective and efficient manner (see Miller, paragraphs [0005], [0006], [0025], and [0026]).  
Response to Arguments
Applicant’s arguments with respect to claims 8-14, 17-24, and 39-63 have been considered but are moot in view of the new grounds of rejection
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773